The opinion, of the court was delivered by
Woodward, J.
The question that lies at the bottom of this case is, whether the 11th section of the Act of Assembly of 13th May 1856, P. L. 567, giving owners of lots in Philadelphia two years to redeem from sales made for municipal claims, is to be strictly or liberally construed.
The counsel for the appellant insist, that however just and reasonable this enactment may be in its general operation, yet it ought to be so strictly construed as not to embrace this case, because when the sheriff’s sale was made under which he claims, the Act of 23d January 1849 was in force, which allowed but one year for redemption; and to apply the Act of 1856 to this sale, would be to give it a retroactive and unconstitutional operation. They consider this a sufficient reason to force us upon a strict construction of the statute, and then they argue, with conclusive effect, that neither the parties nor the case are within the statute.
But are we shut up to a strict construction of the enactment ? What is its nature and tendency ? If we apply it to the case before us, do we give it retroactive effect, or render it unconstitutional ?
These are interesting and important questions, and we have given them a very attentive consideration.
The enactment is a redemption law. It gives to the owner of a vacant lot sold for taxes in Philadelphia, the same time for redemption that the Act of 1815 gives to the owner of unseated lands sold for taxes in the rural counties. It is, therefore, favourable to the rights of property, and congenial to the spirit of our general legislation. The right of the government to authorize the seizure and sale of land without notice to the owner, was seriously doubted, and sometimes stoutly denied, in the early history of tax sales in Pennsylvania; and the only ground on which it can be maintained, is the absolute sovereignty of the state in the exercise of its taxing power.
But it is a severe exercise of power. To divest ownership, without personal notice, and without direct compensation, is the instance in which a constitutional government approaches most *98near to an unrestrained tyranny. Whatever tends to modify this right is favourable to the citizen, and ought to be liberally construed, on the principle that remedial statutes are to be beneficially expounded.
Redemption is the last chance of the citizen to recover his rights of property, and yet, it is here, at the point of the owner’s extremity, the appellant’s argument would have us apply strictness of construction to a statute made for the owner’s relief. The owner may redeem, says the statute: but, says the appellant, those who offered to redeem on the 15th September 1858 were not owners at the time of the sale, but became owners afterward.
The purchaser shall reconvey, says the statute; but the appellant points to the fact, that Raimond was the purchaser at the sheriff’s sale, and conveyed to him, Gault, who is not the purchaser within the meaning of the statute, and therefore not subject to a decree to reconvey. The act applies to sales by the Gity, and the appellant says this was a sale by the district of Penn.
Now, however, we might be disposed to lay hold of such criticisms to prevent the operation of a statute which proposed to divest titles, they are not to arrest a statute which has for its object the restoration of a title to the real owner. This would be hypercriticism in the wrong direction. We hold him to be an owner within the statute who is such when he offers to redeem. The sale left in the former owner an equity of redemption at the least, and that might be conveyed like any other estate, and the grantee took it with all the rights and capacities of the grantor. He is therefore the “ owner” who holds the title at the moment of redemption. Nor is the statute to be defeated by the purchaser at the public sale conveying his rights to another before the time of redemption. If Raimond took from the sheriff a legal title, and conveyed it to Gault, it was, nevertheless, a defeasible title— liable to be defeated by a redemption within time — as much so in the hands of Gault, as in those of Raimond. And it was a sale 'by the city. The Consolidation Act had made the district of Penn .part of the city, and on the face of the record the proceedings were in the corporate name of the district, to the use of the city. At the time of the sale, therefore, the city stood as the beneficial party upon the record — and that was enough to answer the terms of the statute.
Thus it is apparent, that it does not require a very large stretch of construction, to bring the case within this remedial statute; and such as it does require, we feel quite justified in making.
But here comes the appellant’s more weighty objection, that we give the statute, by such construction, a retroactive and unconstitutional operation. A retroactive statute is not necessarily unconstitutional, else many adjudications in the books would never have been made, of which Satterlee v. Matthewson, 17 S. & R. *99177, is the most striking example. Still, however, the policy of making statutes prospective is so obviously just, that we always incline against a retroactive effect, and never yield our repugnance except to the most indubitable phraseology, or the strong demands of justice.
The language here is, “ all sales for registered taxes, municipal claims, assessments for removing nuisances, or other charges by the city assessed on real estate, shall be subject to redemption by the owner, at any time within two years from the date of the acknowledgment of the sheriff’s deed therefor,” &c.
Proceeding upon the ground we have assumed, that this is a statute which calls for a liberal construction, it might be said that this language was large enough to embrace sales made before the statute passed, as well as after, unless, indeed, the time given by the Act of 1849 had already closed upon the prior sale; but it is not necessary to rule this point. An answer to the argument against the retroactive effect of the statute is furnished by the facts. The lot was stricken down to James Raimond, by the sheriff, on the 3d March 1856, but the sheriff’s deed was not made nor acknowledged, until the 18th April 1857. Meanwhile, to wit, on the 13th May 1856, the act in question was passed.
Now with what propriety of speech can this be called a sale prior to the date of the act ? A deed was essential to the consummation of the sale. Until that was made and delivered by the sheriff, the sale was liable to be set aside by the court, under whose process it took place. It was, to all intents, a judicial sale. The lien was entered of record in the District Court— the scire facias issued from that court — the judgment was entered there, and from thence the levari facias issued, under which the sheriff made the sale. His process was returnable into that court — his deed was to be acknowledged and recorded there. So long, therefore, as the sale was in fieri, the court had control over it, and whilst that lasted, it could not be called a perfected and eompléte sale. Until he obtained his deed, the purchaser could institute no proceedings to obtain possession, nor make a lease of the premises that would estop the tenant from disputing his title: 5 S. & R. 157; 1 Penn. R. 170; though, for the benefit of his creditors, we hold that a sheriff’s vendee, before deed, acquires an inceptive interest, which their judgments will bind, if the sale be followed up and perfected: 4 Casey 170. A purchaser of unseated land, at treasurer’s sale, acquires no rights, whatever may be his liability to creditors, until he obtains his deed; and yet that is not a sale that requires the sanction of any tribunal.
For these reasons, we are clear in ruling that this was not a sale made prior to the Act of 1856, and that we give the act no retroactive effect in applying it as we do.
*100The same observations apply to a great extent to the constitutional question. It is called the divesting of private property without trial by jury, and without compensation. But if no title had vested when the act passed, it is not open to this objection.
It is argued, however, that the inchoate interest which Raimond acquired on the 3d March 1856, was held by virtue of a contract with the sheriff, which the Act of 13th May impaired.
As an abstract proposition, it is true, that a defective title or an inchoate interest is within the protection of the constitution. The provision that no state shall pass a law impairing the obligation of contracts, has no regard to the magnitude or value of contracts. The obligation of no contract shall be impaired, whether it be for much or little.
But conceding that here was a contract and an interest within the meaning of the constitution (both which might perhaps be well doubted), it is to be observed, that all these Acts of Assembly authorizing the assessment of municipal taxes, the creation of liens therefor, the sale of lands to satisfy the liens, and the time of redemption given to owners, constitute together a system of remedies for enforcing the taxing power — than which there is no clearer power in the constitution. States and cities cannot exist without taxation. The time, the mode, and the measure of taxation, are committed altogether and exclusively to the legislative discretion. As I have already intimated, it is on this ground alone that the constitutionality of these laws is to be sustained, which, without notice to the owner, or judicial sentence against him, seize his title to real estate, and sell it to the highest bidder for the payment of taxes. On the same ground — the absoluteness of the legislative power to regulate taxation — this Act of 13th May 1856 can be abundantly supported. It is part and parcel of that regulation of public taxation, which, under the constitution, belongs exclusively to the legislature. It mitigates the rigour of the original proceeding, and is, therefore, worthy of beneficent interpretation; but its constitutionality rests not on this consideration, but on the fact that it is one of the necessary and reasonable means to a constitutional end. The object proposed is to enforce the payment of taxes — and these several statutes are the legislative mode of attaining that object. The one is as constitutional as the other. If a distinction were to be taken, it would be more unfavourable to those provisions under which Raimond purchased, than to those under which the appellees redeemed. But both are constitutional, because in legislative judgment, necessary to the collection of taxes.
Our recording acts are not, like tax laws, founded in any political necessity, but simply on public convenience, and yet they do not hesitate to set aside and annul an unrecorded deed or mortgage as against a subsequent purchaser or encumbrancer without notice *101In such case a very express and solemn contract — and one, not half-formed like that of Raimond with the sheriff, hut one full-fledged and complete — is often destroyed by force of the legislative will.
And stay laws, that deprive parties for a time of their right to execute judgments of courts of justice, aré a very striking instance of constitutional legislation, more questionable by far than that which we have under consideration here; for these laws propose no state object, like taxation, but only individual relief from self-incurred indebtedness. See Ch. J. Taney’s observations in Bronson v. Kinzie, 1 Howard 316, and Ch. J. Gibson’s, in Chadwick v. Moore, 8 W. & S. 52.
Regarding this Act of Assembly as one of those regulations of the taxing power that are peculiarly within legislative control, we think it'of no importance how definite or real the interest which Raimond acquired, by bidding off some fifty thousand dollars’ worth of real estate for twenty-five dollars, since the whole proceeding, until it was fully consummate, was entirely under legislative control. The legislature might have repealed all the laws on the subject, between the time of Raimond’s purchase and the date of his deed, and against whom would he then have had remedy ? Certainly not against the sheriff, for he was a mere ministerial agent, who could only act as he was acted upon. He transfers titles, but does not warrant them. Nor against the land, for all pretence to title would be gone. Nor against the state, for the taxing power is exercised without accountability to parties.
If the legislature might thus have blotted out Raimond’s inchoate right, it cannot be said that the extension of the right of redemption for a year was unconstitutional.
The decree is affirmed.